Exhibit 10.2

 

GUARANTY

 

GUARANTY, dated as of March 11, 2014 (as amended, supplemented, or otherwise
modified from time to time, this “Guaranty”), made by Starwood Waypoint
Residential Trust, a Maryland real estate investment trust (the “Guarantor”), in
favor of Deutsche Bank AG, Cayman Islands Branch (the “Buyer”).

 

RECITALS

 

Pursuant to the Master Repurchase Agreement, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among PrimeStar Fund I, L.P. (the “Seller”), Wilmington Savings
Fund Society, FSB, not in its individual capacity but solely as Trustee of
PrimeStar-H Fund I Trust (the “Trust Subsidiary”), the Guarantor and the Buyer,
the Buyer has agreed from time to time to enter into transactions in which the
Seller agrees to transfer to Buyer trust certificates issued by Trust
Subsidiary, representing, among other things, 100% of the beneficial ownership
interests in the Trust Mortgage Loans and REO Properties owned by the Trust
Subsidiary and certain of its subsidiaries, against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such trust
certificates and related rights at a date certain or on demand, against the
transfer of funds by Seller.  Each such transaction shall be referred to herein
as a “Transaction”.  It is a condition precedent to the obligation of the Buyer
to enter into Transactions under the Repurchase Agreement that the Guarantor
shall have executed and delivered this Guaranty to the Buyer.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

 

1.              Defined Terms.

 

(a)         Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement and used herein are so used as so defined.

 

(b)         For purposes of this Guaranty, “Obligations” shall mean all
obligations and liabilities of the Seller to the Buyer, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with the
Repurchase Agreement and any other Program Agreements, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation (i) all fees and disbursements of
counsel to the Buyer that are required to be paid by a party to the Transactions
pursuant to the terms of the Program Agreements and (ii) costs of enforcement of
this Guaranty and the other Program Documents) or otherwise.

 

--------------------------------------------------------------------------------


 

2.              Guaranty.

 

(a)         The Guarantor hereby unconditionally and irrevocably guarantees to
the Buyer the prompt and complete payment and performance by the Seller when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(b)         The Guarantor further agrees to pay any and all reasonable and
documented expenses (including, without limitation, all reasonable and
documented fees and disbursements of counsel) which may be paid or incurred by
the Buyer in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, the Guarantor under this
Guaranty.  This Guaranty shall remain in full force and effect until the later
of (i) the termination of the Repurchase Agreement or (ii) the Obligations are
paid in full, notwithstanding that from time to time prior thereto the Seller
may be free from any Obligations.

 

(c)          No payment or payments made by the Seller or any other Person or
received or collected by the Buyer from the Seller or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Guarantor hereunder which shall, notwithstanding any such payment or
payments, remain liable for the amount of the Obligations until the Obligations
are paid in full.

 

(d)         Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to the Buyer on account of Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing in
accordance with Section 20 of the Repurchase Agreement that such payment is made
under this Guaranty for such purpose.

 

3.              Right of Set-off.  The Buyer is hereby irrevocably authorized at
any time following the occurrence of an Event of Default, to set off and
appropriate and apply any and all monies and other property of the Guarantor,
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Buyer or any affiliate thereof to or
for the credit or the account of Guarantor, or any part thereof in such amounts
as the Buyer may elect, on account of the Obligations and liabilities of the
Guarantor hereunder and claims of every nature and description of the Buyer
against the Guarantor, in any currency, whether arising hereunder or under the
Repurchase Agreement, as the Buyer may elect, whether or not the Buyer has made
any demand for payment and although such Obligations and liabilities and claims
may be contingent or unmatured.  The Buyer shall notify the Guarantor promptly
of any such set-off and the application made by the Buyer, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Buyer under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Buyer may have.

 

2

--------------------------------------------------------------------------------


 

4.              Subrogation.  Notwithstanding any payment or payments made by
the Guarantor hereunder or any set-off or application of funds of the Guarantor
by the Buyer, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against the Seller or any other guarantor or any collateral
security or guarantee or right of offset held by the Buyer for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated.  If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amounts shall be held by the
Guarantor in trust for the Buyer, segregated from other funds of the Guarantor,
and shall, forthwith upon receipt by the Guarantor, be turned over to the Buyer
in the exact form received by the Guarantor (duly indorsed by the Guarantor to
the Buyer, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Buyer may determine.

 

5.              Amendments, etc. with Respect to the Obligations.  Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor, and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Buyer
may be rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may, subject to the terms thereof, be
amended, modified, supplemented or terminated, in whole or in part, as the Buyer
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Buyer for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released; provided, however, any
amendment or modification to the Repurchase Agreement or the other Program
Documents which would increase the obligations of Guarantor with respect to this
Guaranty shall require Guarantor’s prior written consent.  The Buyer shall have
no obligation to protect, secure, perfect or insure any Lien at any time held by
it as security for the Obligations or for this Guaranty or any property subject
thereto.  When making any demand hereunder against Guarantor, the Buyer may, but
shall be under no obligation to, make a similar demand on the Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from the Seller or any such other guarantor or any release
of the Seller or such other guarantor shall not relieve Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

6.              Guaranty Absolute and Unconditional.

 

(a)         Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Buyer upon this Guaranty or acceptance of this Guaranty; the
Obligations, and any of them, shall conclusively be

 

3

--------------------------------------------------------------------------------


 

deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived in reliance upon this Guaranty; and all dealings between the
Seller or the Guarantor, on the one hand, and the Buyer, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty.  Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Seller or the
Guarantor with respect to the Obligations.  This Guaranty shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, the other
Program Agreements, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Seller against the Buyer, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Seller or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Seller for the Obligations, or of Guarantor under this
Guaranty, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against the Guarantor, the Buyer may, but shall be under no
obligation, to pursue such rights and remedies that they may have against the
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Buyer to pursue such other rights or remedies or to collect any payments
from the Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against the Guarantor.  This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and its successors and assigns
thereof, and shall inure to the benefit of the Buyer, and successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of the
Guarantor under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Agreement the Seller may be free from any Obligations.

 

(b)         Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Buyer as follows:

 

(i)   Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against the Seller or any other Seller Party for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against the
Seller, against any other Seller Party, or against any other person or security.

 

(ii)    Guarantor is presently informed of the financial condition of the Seller
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller’s financial

 

4

--------------------------------------------------------------------------------


 

condition, the status of other guarantors, if any, of all other circumstances
which bear upon the risk of nonpayment and that it will continue to rely upon
sources other than the Buyer for such information and will not rely upon the
Buyer for any such information.  Absent a written request for such information
by the Guarantor to the Buyer, Guarantor hereby waives its right, if any, to
require the Buyer to disclose to Guarantor any information which the Buyer may
now or hereafter acquire concerning such condition or circumstances including,
but not limited to, the release of or revocation by any Seller Party.

 

(iii)   Guarantor has independently reviewed the Repurchase Agreement, the
Program Agreements and other related agreements and has made an independent
determination as to the validity and enforceability thereof, and in executing
and delivering this Guaranty to the Buyer, Guarantor is not in any manner
relying upon the validity, and/or enforceability, and/or attachment, and/or
perfection of any Liens or security interests of any kind or nature granted by
the Seller, the Trust Subsidiary or any other Seller Party to the Buyer, now or
at any time and from time to time in the future.

 

7.              Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

8.              Payments.  Guarantor hereby agrees that the Obligations will be
paid to the Buyer without set-off or counterclaim in U.S. Dollars.

 

9.              Event of Default.  If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, Guarantor agrees that, as
between Guarantor and Buyer, the Obligations may be declared to be due for
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
a Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by Guarantor for
purposes of this Guaranty.

 

10.       Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.       Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

12.       No Waiver; Cumulative Remedies.  The Buyer shall not by any act
(except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise

 

5

--------------------------------------------------------------------------------


 

be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default or in any breach of any of the terms and
conditions hereof.  No failure to exercise, nor any delay in exercising, on the
part of the Buyer, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Buyer of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Buyer would otherwise have on any future occasion. 
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

 

13.       Waivers and Amendments; Successors and Assigns; Governing Law.  None
of the terms or provisions of this Guaranty may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the Guarantor
and the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer.  This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its respective successors and assigns.

 

14.       Notices.  Notices by the Buyer to the Guarantor shall be given in
accordance with the Repurchase Agreement.

 

15.       Jurisdiction.

 

(a)         THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

(b)         GUARANTOR HEREBY WAIVES TRIAL BY JURY.  GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING.  GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.

 

16.       Integration.  This Guaranty represents the agreement of the Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

 

17.       Acknowledgments.  Guarantor hereby acknowledges that:

 

6

--------------------------------------------------------------------------------


 

(a)         Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guaranty and the other Program Agreements;

 

(b)         the Buyer does not have any fiduciary relationship to Guarantor, and
the relationship between the Buyer and Guarantor is solely that of surety and
creditor; and

 

(c)          no joint venture exists between the Buyer and Guarantor or among
the Buyer, the Seller and Guarantor.

 

[Signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

Starwood Waypoint Residential Trust, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Nina Tran

 

 

Name:

Nina Tran

 

 

Title:

Chief Financial Officer

 

Signature Page to the Guaranty

 

--------------------------------------------------------------------------------